GRAHAM, Judge.
The sole question involved here is whether the judgment in the former action brought by the Meirs against the Waltons, wherein the correct boundary line between the parties’ property was established, operates as a bar to this action by the Waltons to prohibit the obstruction of the portion of a 10-foot wide road, alleged to be a neighborhood public road, which runs across land which was established in the former action as belonging to the Meirs. We hold that it does not.
The trial judge and the parties have treated the alleged “road” in this case as identical to what was referred to in the former case as a “10-foot dirt path.” For purposes of this opinion we also treat them as identical.
The sole relief afforded the Meirs by the judgment entered in the former case, as modified upon appeal by this Court, was the establishment of the correct boundary line between the parties’ property and the ordering of the execution of certain instruments by the parties with respect to that boundary line. Where the correct boundary line was located had no bearing on whether the road in question is a neighborhood public road within the meaning of G.S. 186-67. “In order for a party to be barred by the doctrine of res judicata, it is necessary not only *603that he should have had an opportunity for a hearing but also that the identical question must have been considered and determined adversely to him.” Shaw v. Eaves, 262 N.C. 656, 138 S.E. 2d 520. If the road in question is a neighborhood public road, the Meirs may not obstruct it or interfere with the Waltons’ legitimate use of it, irrespective of the fact the road is located on property, which in the prior action was determined to belong to the Meirs.
 The Meirs argue that the status of the road was presented in the former case in that their complaint alleged that Mr. Walton had destroyed a fence constructed across it, and that he continued to use the road after having been forbidden to do so. Further, the proposed answer alleged that the road was a public road and affidavits were presented by the Waltons to support this contention. However, damages for destruction of the fence were expressly waived before final judgment was entered, and therefore no issue was presented or passed upon with respect to Mr. Walton’s right to destroy the fence or use the road. The right of the Meirs to forbid the Waltons from using the road was involved only in relation to their motion for a temporary restraining order. No question becomes res judicata until settled by final judgment. In re Morris, 224 N.C. 487, 31 S.E. 2d 539. Moreover, we note that the trial court refused to temporarily restrain the Waltons from using the road and specifically permitted its use by them and their invitees pending a trial of the matter. This Court held that a permanent injunction was not warranted by the complaint. Consequently, the former lawsuit narrowed to the simple question of where the property line was located. The issue of whether the Waltons, as members of the public, have a right to use the road has not been adjudicated. A judgment is not conclusive as to matters neither joined nor embraced by the pleadings. 5 Strong, N.C. Index 2d, Judgments, § 37, p. 76.
We note with more than passing interest that the Meirs formerly shared our view as to the issue involved in the previous action. While they now argue that “the precise issue of . . . the path . . . was raised in the former action,” they stated in their brief which was filed in this Court in the former suit: “The sole question involved in this lawsuit relates to the location of the boundary line of the plaintiffs’ property and the property of the defendant, Russell C. Walton, Jr. . . . ”
*604The Meirs contend that even if the issue now presented were not decided in the former case, it could have been raised there by the Waltons, and their failure to raise it operates as a bar to this action. We are not unaware of the well-settled principle that a judgment is final, not only as to matters actually determined, but as to every other matter which the parties might litigate in the cause, and which might have been decided. Garner v. Garner, 268 N.C. 664, 151 S.E. 2d 553; Wilson v. Hoyle, 263 N.C. 194, 139 S.E. 2d 206; Gaither Corp. v. Skinner, 241 N.C. 532, 85 S.E. 2d 909; Mason v. Highway Comm., 7 N.C. App. 644, 173 S.E. 2d 515. However, this principle simply means that a defendant must assert any defense that he has available, and that he will not be permitted in a later action to assert as an affirmative claim, a defense, which if asserted and proved as a defense in the former action, would have barred the judgment entered in plaintiffs’ favor. It does not mean that a defendant must pursue as a counterclaim, affirmative relief that would have no effect on the relief sought by the plaintiff. The rule as to when a claim for relief must be pursued as a counterclaim is set forth in opinion by Justice Ervin in the case of Cameron v. Cameron, 235 N.C. 82, 86, 68 S.E. 2d 796, 799:
“[T]he pendency of the prior action abates the subsequent action when, and only when, these two conditions concur: (1) The plaintiff in the second action can obtain the same relief by a counterclaim or cross demand in the prior action pending against him; and (2) a judgment on the merits in favor of the opposing party in the prior action will operate as a bar to the plaintiff’s prosecution of the subsequent action.”
For the reasons heretofore expressed we hold that the judgment entered in the prior action between these parties only established the location of the boundary line between the parties’ property and did not determine or foreclose a future determination of whether the road in question is a neighborhood public road.
Reversed.
Chief Judge Mallard and Judge Parker concur.